         Case 1:19-cr-00690-KPF Document 107 Filed 01/22/21 Page 1 of 2


                                                                      MEMO ENDORSED

NEW JERSEY OFFICE                                                         NEW YORK OFFICE
130 POMPTON AVENUE                                                        48 WALL STREET, 5TH FLOOR
VERONA, NJ 07044                                                          NEW YORK, NY 10005
(973) 239-4300                                                            (646) 779-2746

                                    LORRAINE@LGRLAWGROUP.COM
                                       WWW.LGAULIRUFO.COM
                                        FAX: (973) 239-4310
                                             _________



                                                                      January 22, 2021

Hon. Katherine Polk Failla
United States District Court Judge
Southern District of New York
Thurgood Marshall
United States Courthouse
40 Federal Square
New York, NY 10007
                              Re: United States v. Tavarez (Luis Meson) (KPF)
                                    19 cr 690
Dear Judge Failla:
       On October 23, 2020, Your Honor ordered that pretrial motions in this case are due on
January 22, 2021. On December 7, 2020, Your Honor granted Mr. Meson’s request for
temporary bail. Because of issues finding suitable co-signors and living accommodations, Mr.
Meson quarantined at the MCC and was finally released from the jail this past Tuesday, January
19, 2021. As a result of this delay, Mr. Meson has not been able to meet with counsel during this
time. Therefore, Mr. Meson respectfully requests an additional 30 days to review the evidence
with counsel prior to filing pretrial motions. Nicholas Chiuchiolo, AUSA, has advised that the
government takes no position as to this request. Your Honor’s time and consideration of this
request is greatly appreciated.
                                               Respectfully submitted:
                                            s/
                                            Lorraine Gauli-Rufo
                                            Attorney for Luis Meson
cc: Nicholas Chiuchiolo, AUSA
    Mollie Bracewell, AUSA
              Case 1:19-cr-00690-KPF Document 107 Filed 01/22/21 Page 2 of 2




         Aline Fodr, AUSA
         All Counsel of Record



Application GRANTED. The Court adopts the following briefing schedule as
to Defendant Luis Meson: Defendant's motions, if any, shall be due on or
by February 22, 2021; the Government's Opposition shall be due on or by
March 8, 2021; and Defendant's reply shall be due on or by March 15,
2021.

Dated:     January 22, 2021              SO ORDERED.
           New York, New York




                                         HON. KATHERINE POLK FAILLA
                                         UNITED STATES DISTRICT JUDGE
